Title: From Charles Lynch to the Virginia Delegates in Congress, 20 November 1775
From: Lynch, Charles
To: Virginia Delegates


                    
                        Gent
                        Bedford county Virginia Novr. the 20th 1775.
                    
                    The express Messenger has been long detain’d, by my not being at home. It so hapend I was out in serch of the Mineral Salt Petre  when he came to my house. I have at sundry times had small parcels of Salt Petre made from that mineral to manufacture into gun powder and find it to be very good, when properly refin’d. But no one attemting to carry on the business so as to be of Use to the Country I resolv’d to Exert My self that way as far as my small fortune woud admit. I have purchas’d a place on New River Where a small river cal’d Reed Iseland emtys in about Eight Miles below the Led mines. The Mineral lies on the south West side of Reed Iseland river facing the North East. It is three or four hundred yds. long from one to two hundred feet high. It aperars White, yellow, Purple and blue in places Promiscuously, on the south west it is cover’d With a large hill of earth. In some parts this Mineral produced Nitre in Others a Salt I take to be that of the Glober Kind. I have not any of the Mineral Salt Petre in its refin’d state by me, but have sent you samples of the Mineral. I only broke into the rock about Eighteen inches deep. The Salt Petre appear’d, betwen the diferent Stratums of Mineral. You will observe the thickness of each layer by the rock sent you. I have sent a small matter of the Salt Petre as it appears betwen Each layer of rock, also sample of the other salts Just as it is found there. I am told by the Man I purchasd of that the cold north East winds and freezing rains, moulter the Rocks and bring it down in great quantitys. On the north East Side of Reed Iseland River, almost Opposite the rocks, on a piece of clear’d ground about half an acre The Salt Petre appears on the surface of the Earth and small Stones rather first on a soft redish stone a Sample of Which you have. It is on decending ground and When rain Washes all off, Which Appears again in twenty four howers fair weather, and so shoots out till wash’d of [off] again. This hapen’d Twice in four days that I was there. This place I intend to cover for Sweepings and of the Moulter’d and pounded rock With dirt to Erect Pillars under Shelters like those describ’d at Hanover. If I can be able to compleat these I doubt not of Success. I intend immediately to set about it, but what quantity I can Make in a year you Will be as good Judges as My Self As I have fairly represent’d the Whole. I am inform’d there are Several places in those Parts Where the Mineral is preferable to that I have describ’d. I made choice of it for two reasons to Wit—that of the Salt Petre Appearing Spontaneously on the Surface of the Earth and small stones, and for an Exceeding good Spot of ground Adjoining to Rayse bred. I have Sent a sample of Salt Petre Made from dirt. A number of People in those parts Make Salt Petre from floors of Old Houses, Although in small quantitys and Many Make  it into gunpowder. Pardon Me if I have been short in anything, While I assure you I am with the greatest Esteem Gent. your most Obet. most Humb. Servt.,
                    
                        Chas. Lynch
                    
                